Name: 79/247/EEC: Commission Decision of 19 February 1979 authorizing Ireland to apply protective measures to trade, within the Community, in twine, cordage, ropes and cables, plaited or not, falling within heading No 59.04 of the Common Customs Tariff, originating in Portugal and in free circulation in the other Member States (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-03-06

 Avis juridique important|31979D024779/247/EEC: Commission Decision of 19 February 1979 authorizing Ireland to apply protective measures to trade, within the Community, in twine, cordage, ropes and cables, plaited or not, falling within heading No 59.04 of the Common Customs Tariff, originating in Portugal and in free circulation in the other Member States (Only the English text is authentic) Official Journal L 055 , 06/03/1979 P. 0019 - 0019****( 1 ) OJ NO L 301 , 31 . 12 . 1972 , P . 183 . ( 2 ) OJ NO L 274 , 29 . 9 . 1978 , P . 9 . COMMISSION DECISION OF 19 FEBRUARY 1979 AUTHORIZING IRELAND TO APPLY PROTECTIVE MEASURES TO TRADE , WITHIN THE COMMUNITY , IN TWINE , CORDAGE , ROPES AND CABLES , PLAITED OR NOT , FALLING WITHIN HEADING NO 59.04 OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN PORTUGAL AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 79/247/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO THE APPLICATION UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY WHICH THE IRISH GOVERNMENT SUBMITTED TO THE COMMISSION OF THE EUROPEAN COMMUNITIES ON 18 JANUARY 1979 FOR AUTHORIZATION TO APPLY PROTECTIVE MEASURES TO TWINE , CORDAGE , ROPES AND CABLES , PLAITED OR NOT , FALLING WITHIN HEADING NO 59.04 OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN PORTUGAL AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 3 OF PROTOCOL 1 TO THE AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND PORTUGAL ( 1 ), AND ARTICLE 2 OF THE ADDITIONAL PROTOCOL TO THAT AGREEMENT ( 2 ), IMPORTS OF THE PRODUCTS IN QUESTION COMING DIRECTLY FROM THAT NON-MEMBER COUNTRY ARE SUBJECT IN IRELAND TO CUSTOMS DUTIES ; WHEREAS IN OTHER MEMBER STATES THEY ARE EXEMPT FROM DUTIES ; WHEREAS DISPARITIES IN THE COMMERCIAL MEASURES CONCERNING TARIFFS APPLIED IN CONNECTION WITH THESE PRODUCTS BY THE MEMBER STATES ARE GIVING RISE TO DEFLECTIONS OF TRADE , THUS PREVENTING THE EXECUTION OF THOSE COMMERCIAL POLICY MEASURES WHICH ARE IN FORCE IN IRELAND BECAUSE OF THE DIFFICULT ECONOMIC SITUATION IN THE SECTOR CONCERNED ; WHEREAS ACCORDING TO THE APPLICATION SUBMITTED THERE ARE SERIOUS DIFFICULTIES IN THE INDUSTRIAL SECTOR CONCERNED , INVOLVING A CONSIDERABLE DROP IN PRODUCTION AND EMPLOYMENT AND A PROGRESSIVE DECLINE IN THE MARKET SHARE OF THIS SECTOR ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS IN THESE CIRCUMSTANCES AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 ; WHEREAS THESE MEASURES MAY CONSIST IN LEVYING AN ADDITIONAL IMPORT CHARGE , DESIGNED TO OFFSET PRESENT DIVERGENCES ; WHEREAS THESE MEASURES DO NOT PREVENT IMPORTS OF GOODS IN FREE CIRCULATION , BUT MEAN THAT THEY ARE TREATED IN THE SAME MANNER AS IMPORTS COMING DIRECTLY FROM PORTUGAL , HAS ADOPTED THIS DECISION : ARTICLE 1 IRELAND IS AUTHORIZED TO LEVY ON IMPORTS OF TWINE , CORDAGE , ROPES AND CABLES , PLAITED OR NOT , FALLING WITHIN HEADING NO 59.04 OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN PORTUGAL AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , A COUNTERVAILING CHARGE OF AN AMOUNT NOT EXCEEDING THE CUSTOMS DUTY WHICH IT APPLIES TO IMPORTS OF THE PRODUCTS IN QUESTION COMING DIRECT FROM PORTUGAL . ARTICLE 2 IRELAND SHALL WITHOUT DELAY INFORM THE COMMISSION OF THE MEASURES TAKEN UNDER THIS DECISION . ARTICLE 3 THIS DECISION SHALL APPLY UNTIL 31 DECEMBER 1979 . ARTICLE 4 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 19 FEBRUARY 1979 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT